Citation Nr: 1138255	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO. 06-11 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for residuals of prostate cancer, including as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to January 1986.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This case was the subject of a Board remand dated in April 2010. 


FINDING OF FACT

It is at least as likely as not that the Veteran was exposed to tactical herbicides procured from Vietnam, or strong commercial herbicides resembling tactical herbicides, during his period of service at the Royal Thai Air Force base in Udorn from August 1970 to July 1971.


CONCLUSION OF LAW

The criteria for the establishment of service connection for prostate cancer are met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(e) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Recently declassified information received from the Department of Defense indicates that the Veteran was likely exposed to tactical herbicides procured from Vietnam, or strong commercial herbicides resembling tactical herbicides, during his period of service in Thailand from August 1970 to July 1971. The Veteran is diagnosed with prostate cancer. The law provides for a presumption of service connection for the Veteran's prostate cancer and its residuals. There being insufficient evidence to rebut the presumption of service connection, and resolving the benefit of the doubt in favor of the Veteran, the Board grants service connection for prostate cancer.

The Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published at Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 


Merits of the Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).
  
Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Whenever VA's Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between the exposure of humans to an herbicide agent and the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease. 38 U.S.C.A. § 1116(b)(1). 

The specific herbicide agents listed as giving rise to the presumption of service connection for the listed diseases are 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram. See 38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307(a)(6). This includes the tactical chemical defoliant used in Vietnam that is often referred to as "Agent Orange."

If a veteran was exposed to an herbicide agent during active military service, prostate cancer is among the several diseases that will be presumed to have been incurred in service, even if there is no record of such disease during service. See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6) & (d), 3.309(e). 

The Veteran contends that he was exposed to Agent Orange while serving at the Royal Thai Air Force base in Udorn from August 1970 to July 1971. His service at the air force base during that time period is specifically noted in his service personnel records. The Veteran's primary occupational specialty during this period was as an Air Conditioning and Refrigeration Specialist. 

In February 2006 the Veteran wrote that herbicides were used to defoliate the perimeter of the air base and also around the country-side. He wrote that his primary duty assignment required him to perform duties at the base, at every facility, in a contaminated environment. 

In June 2010, the Veteran wrote that his work at Udorn as a refrigeration and air conditioning technician required him to work in all areas of the base, both inside and outside. He stated that he also worked on the flight line, and that he worked on both stationary and mobile equipment, including motors and electronic parts. He stated that he also changed air filters in the air conditioners and ventilating systems, and that these filters were often coated with unknown substances. He expressed his opinion that he was possibly exposed to herbicides while performing these duties.

In August 2010, the Veteran described his duties as taking him to "all locations" on the air base.

In September 2011, the Veteran's representative submitted VA documentation from VA's Office of Public Health and Environmental Hazards. The representative asserted that VA had published this updated information in February 2011. The documentation is published by VA on the Internet. The documentation states in part that Vietnam-Era Veterans who served on Royal Thai Air Force bases at U-Tapao, Ubon, Nakhon, Phanom, Udorn, Takhli, Korat, and Don Muang, near the air base perimeter anytime between February 28, 1961, and May 7, 1975, may have been exposed to herbicides. The document states that to receive benefits for diseases associated with herbicide exposure, these Veterans must show on a factual basis that they were exposed to herbicides during their service as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence. 

The VA findings of use of herbicide agents at the bases are based on a recently declassified Department of Defense report on defense tactics in Thailand, written in 1973, and titled "Project CHECO Southeast Asia Report: Base Defense in Thailand 1968-1972." This report is said by VA to contain evidence that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand to remove foliage that provided cover for enemy forces. VA asserts in the document that VA has determined that herbicides used on the Thailand base perimeters may have been tactical and procured from Vietnam, or a strong commercial type resembling tactical herbicides.

The Board notes that while the Veteran has not specifically alleged duty near the perimeter of his base, he has consistently, over a period of several years, described his military occupational specialty as requiring him to perform duties throughout the base area. He has described his duties as taking him to "all facilities on the base," "every facility" of the base, and "all areas of the base[,] both inside and outside areas." The Board regards this description of the areas on his base that he served as credible and consistent with his conditions of service and military occupational specialty. The Board notes that he provided this information without knowledge that it would be critical after developments in February 2011 to establish performance of duties near the perimeter of the base.

Given the Veteran's description of service duties and affording reasonable benefit of the doubt in favor of the Veteran, the Board finds that the Veteran was exposed to herbicides while stationed at Udorn as in 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6). 

In sum, the Board finds that exposure to herbicides is factually established, and, because the Veteran's prostate cancer is a disease listed at 38 C.F.R. § 3.309(e), a presumption of service connection for this condition is warranted. As there is insufficient evidence of record to rebut this presumption, the provisions set forth at 38 C.F.R. § 3.307(d) do not preclude the award of service connection. 

Accordingly, entitlement to service connection for prostate cancer is warranted.



ORDER

Entitlement to service connection for prostate cancer is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


